Name: Commission Regulation (EC) No 1318/98 of 25 June 1998 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  cooperation policy;  trade;  overseas countries and territories
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 183/18 26. 6. 98 COMMISSION REGULATION (EC) No 1318/98 of 25 June 1998 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4(5) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 3763/91, it is necessary to determine the number of pure-bred breeding bovines and horses originating in the Community which are eligible for aid with a view to encouraging the development of those sectors in the French overseas departments (FOD); Whereas the quantities of the forecast supply balance and the level of aid for those products are fixed by Commis- sion Regulations (EEC) No 2312/92 (3) and (EEC) No 1148/93 (4), as last amended by Regulation (EC) No 2517/97 (5); whereas the Annexes to those Regulations should therefore be amended; Whereas the need might arise in the French overseas departments for additional supplies of pure-bred breeding bovines and horses in particular marketing years; whereas, therefore, the French authorities should be granted some leeway in their management of the scheme so they can issue aid certificates for animals intended for certain over- seas departments in excess of the maximum quantities available to those departments, on condition that the overall maximum quantity available for all four overseas departments is complied with; whereas, in order to take proper account of such additional supply requirements for subsequent marketing years, the French authorities should inform the Commission of cases in which certificates have been issued using this discretionary power; Whereas, as a result of the presentation by the French authorities of information on the needs of the French overseas departments, it has not been possible to establish the forecast balance for the entire 1998/99 marketing year; whereas the Annexes to Regulations (EC) No 2312/92 and (EC) No 1148/93 should therefore be replaced by the Annexes to this Regulation for the period 1 July to 31 December 1998; whereas, for future campaigns the balances shall be fixed on the basis of the calendar year; Whereas application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of the FODs with pure-bred breeding animals at the levels fixed in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 2312/92 is replaced by Annex I to this Regulation. Article 2 The Annex to Regulation (EC) No 1148/93 is replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 222, 7. 8. 1992, p. 32. (4) OJ L 116, 12. 5. 1993, p. 15. (5) OJ L 346, 17. 12. 1997, p. 17. ¬ ¬EN Official Journal of the European Communities L 183/1926. 6. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European CommunitiesL 183/20 26. 6. 98 ANNEX I ANNEX III PART 1 Supply to RÃ ©union of pure-bred breeding bovines originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (1) 175 930 PART 2 Supply to French Guiana of pure-bred breeding bovines originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (1) 150 930 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (1) 12 930 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (1) 12 930 (1) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. ¬ ¬EN Official Journal of the European Communities L 183/2126. 6. 98 ANNEX II ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (1) 8 930 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (1) 8 930 PART 3 Supply to Guadeloupe of pure-bred breeding horses originating in the Community for the period 1 July 1998 to 31 December 1998 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (1) 4 930 (1) Entry under in this subheading is subject to the conditions laid down in Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ L 224, 18. 8. 1990, p. 55).